SUMMARY ORDER
Plaintiff-Appellant David Zaire appeals a decision of the United States District Court for the Northern District of New York, which denied his motion for summary judgment against Defendanh-Appellee Donald Selsky, and granted Selsky’s cross-motion for summary judgment on Zaire’s § 1983 claims. We assume the parties’ familiarity with the facts of the case and its procedural history.
We affirm, substantially for the reasons stated in the thorough and well-reasoned opinions of the magistrate judge and the district judge. Insofar as the district court declined to follow the magistrate judge’s recommendation that the Rooker-Feldman doctrine precluded consideration of Zaire’s claim concerning the parole board, we agree with the district court that this claim was barred by the doctrine of issue preclusion under New York law. See Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 94 (2d Cir.2005).
The judgment of the district court is AFFIRMED.